          Case: 3:20-cv-01037-bbc Document #: 7 Filed: 12/28/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 LAMAR ANDERSON,
                                                                          ORDER
         Plaintiff,
                                                                Case No. 20-cv-1037-bbc
 v.
 C/O ROHWER, et al.
         Defendants.

        On November 30, 2020, I entered an order assessing plaintiff Lamar Anderson an initial

partial payment of $8.33 for filing the above case, which was due by December 21, 2020. Dkt.

5. Now plaintiff filed letter explaining why he cannot pay the filing fee, which I will construe

as a motion to waive the initial partial filing fee. Dkt. 6.

        In 28 U.S.C. § 1915, Congress has dictated the manner in which prisoners must pay

the fees for filing federal lawsuits and appeals, and I have no discretion to modify this method.

In calculating the amount of plaintiff’s initial partial payment in this case, I used the trust fund

account statements plaintiff submitted on November 30 in support of his for leave to proceed

without prepaying the fee. Dkt. 4. The trust fund account statements show that plaintiff has

had deposits made to his account, which I was able to calculate plaintiff’s average monthly

deposits to be $8.33. Therefore, I will deny without prejudice plaintiff’s motion to waive the

initial partial filing fee.

        However, I will give plaintiff an extension of time until January 21, 2021, to submit the

$8.33 initial partial payment. If by January 21, plaintiff is still unable to pay the $8.33 initial

partial payment, plaintiff should submit an updated trust fund account statement or other

documentation that shows how his financial situation has changed.
         Case: 3:20-cv-01037-bbc Document #: 7 Filed: 12/28/20 Page 2 of 2




                                             ORDER

        IT IS ORDERED that:

        1.     Plaintiff Lamar Anderson’s motion to waive the initial partial payment in the

above case, dkt. 6, is DENIED without prejudice.

        2.     Plaintiff may have an enlargement of time to January 21, 2021, in which to

submit a check or money order payable to the clerk of court in the amount of $8.33 or to

submit an updated trust fund account statement. If plaintiff does not have enough money in

his regular account to pay the $8.33 initial partial payment, plaintiff may use funds from his

release account to pay the $8.33 initial partial payment.

        3.     If, by January 21, 2021, plaintiff fails to make the $8.33 initial partial, or to

show cause for his failure to do so, plaintiff will be held to have withdrawn the action

voluntarily and the case will be closed without prejudice to plaintiff’s filing this case at a later

date.


               Entered this 28th day of December, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
